Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application Nos. JP2017-036842 and JP2017-036843, filed on 02/28/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 and 11/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim-2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim-2 recites: “an observation object in the body cavity is present in a central region”, and claim-1 recites: “a control unit which sets a virtual plane in a body cavity of a patient”. From that recitation of claim-2, Examiner’s assertion is, the observation object is a part of body cavity, which is a living organ. 
To overcome this rejection, Examiner suggests to amend the claim to recite: 
“an observation object in the body cavity is present in a central region of an image obtained by the endoscope, wherein the observation object is a part of the endoscope”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2015/50119637 A1) by Alvarez et al..
Regarding claims 1, 20 and 21 Alvarez discloses a medical arm system comprising: a multi-joint arm which has a plurality of links connected by joints and a distal end to which an endoscope is connectable (Fig.1) shows a medical arm system (100) with multi-joint arms, wherein plurality of links (110) are connected with each other through the joints (111), and an endoscope (118) connected at the distal end of the arm system; 
Alvarez further discloses a control unit, controls the multi-joint arm (¶:[0014] recites, a control units operate the manipulator),
Alvarez also discloses a control method executed by a processor (¶:[0166] recites, one or more computer processor is configured to control the movement of the endoscopic tool), 
Alvarez does not exactly disclose a control unit which sets a virtual plane in a body cavity of a patient, and controls the multi-joint arm so as to constrain a predetermined point of the endoscope in the body cavity on the virtual plane, 
However teaches, the arm (102) of the system (100) is arranged to align its IDM to form a virtual rail that facilitates the insertion and manipulation of the endoscopic tool (118), as recited in (¶:[0082]), and (Fig.2A) shows the insertion of the distal end of the tool into a patient (213), these are the detail view of the same surgical system shown in (Fig.1) to elaborate the insertion process, and 
(¶:[0084] recites, arms 202 and 204 align tool bases 206 and 208 such that proximal end 216 of sheath 210 is distal of the proximal end 222 of leader 212, and such that leader 212 remains axially aligned with sheath 210 at an approximate angle between the two arms resulting in a virtual rail, the sheath 210 is robotically inserted through a tracheal tube in the mouth of and into patient 211, and ultimately into the patient's bronchial system, while continually maintaining the virtual rail during insertion and navigation). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the surgical tool where the virtual rail stays in a plane. 
Regarding claim-2 Alvarez discloses the limitations of claim-1, Alvarez further discloses wherein the control unit controls the multi-joint arm such that an observation object in the body cavity is present in a central region of an image obtained by the endoscope (¶:[0164] recites, images from the camera installed at distal end of the endoscopic tool is used for navigating through anatomical spaces).
Regarding claim-3 Alvarez discloses all the limitations of claim-2, Alvarez further discloses wherein the observation object is a surgical tool (¶:[0030] recites, a microscope tool is connected to the robotic arm through an instrument interface, in accordance with an embodiment of the present invention). 
Regarding claim-4 Alvarez discloses all the limitations of claim-3, Alvarez further discloses wherein the observation object is forceps (¶:[0060] recites, an endoscopic tool with a forceps tool in use at an operative site within an anatomical lumen, in accordance with an embodiment of the present invention).
Regarding claim-5 Alvarez discloses all the limitations of claim-3, Alvarez further discloses wherein the observation object is a marker attached to the surgical tool (¶:[0210] recites, tracking using fluoroscopy may be performed using a plurality of radio-opaque markers on the endoscope).
Regarding claim-6 Alvarez discloses the limitations of claim-1, Alvarez further discloses wherein the control unit limits a movement speed of the predetermined point to a predetermined speed or lower (¶:[0231] recites, endoscopic tool is controlled in a velocity mode which consists of directly controlling pitch and yaw of the distal end of the endoscopic tool at predetermined speeds). 
Regarding claim-7 Alvarez discloses the limitations of claim-1, Alvarez further discloses wherein the control unit releases the constraint of the predetermined point on the virtual plane (¶:[0085] recites, virtual rail may be maintained during the navigation procedure and any subsequent operative procedures).
Regarding claim-8 Alvarez discloses the limitations of claim-1, Alvarez further discloses wherein the control unit controls the multi-joint arm on a basis of an operation input from an operator (¶:[0086] recites, a user interface is provided to control the endoscope and the associated arms 202 and 204 and the tool).
Regarding claim-9 Alvarez discloses the limitations of claim-8, Alvarez does not specifically disclose wherein the operation input is a voice input, however teaches audio feedback is also used to communicate with the endoscopic tool, as recited in (¶:[0231]), and It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument so that it is capable of receiving voice command as an audio instruction, as taught in (¶:[0231]).
Regarding claim-10 claim-1 Alvarez discloses the limitations of claim-8, Alvarez further discloses wherein the predetermined point is a point at a distal end of the endoscope in a longitudinal direction  (¶:[0084] recites, the endoscopic tool is inserted through the tracheal tube while continually maintaining the virtual rail). 
Regarding claim-11 Alvarez discloses the limitations of claim-1, Alvarez further discloses wherein the control unit sets a region distant from an organ in the body cavity by a predetermined distance as a movable region of a surgical instrument connected to the multi-joint arm (¶:[0199] & [0203] the video data may be compared to different cross sectional views of a pre-generated computer model of the patient's anatomy, and to register the displacement of the endoscope within patient's anatomy to the model).
Regarding claim-12 Alvarez discloses the limitations of claim-11, Alvarez further discloses wherein a boundary defining the movable region is the virtual plane (¶:[0090] recites, the virtual rail is not limited to a single rail but can consist of multiple virtual rails where the arms act in concert to maintain the individual virtual rails in performance of one or more procedures).
Regarding claim-13 Alvarez discloses the limitations of claim-12, Alvarez further discloses wherein the control unit sets the virtual plane on a basis of shape data in the body cavity (¶:[0180] recites, physician navigate the endoscopic device into an endo-luminal cavity of a patient). 
Regarding claim-14 Alvarez discloses the limitations of claim-13, Alvarez further discloses wherein the shape data is a computed tomography (CT) image or a magnetic resonance imaging (MRI) image (¶:[0189] recites, navigation of the endoscopic tool through anatomical lumens involve use of computer-generated three-dimensional maps based on a collection of two-dimensional images created by low dose computerized tomography (CT) scans).
Regarding claim-16 Alvarez discloses the limitations of claim-12, Alvarez further discloses wherein the control unit sets the virtual plane in a direction in which an operation range of the surgical instrument is narrowed during surgery (¶:[0103] recites, the laparoscopic instrument connected through an instrument interface on a single robotic arm that is directed at the abdomen of a patient). 
Regarding claim-17 Alvarez discloses the limitations of claim-16, Alvarez further discloses wherein the control unit sets the virtual plane according to a distance from a distal end of the endoscope (¶:[0190] recites, the volume of the cavity is represented as a specific measurement of diameter distance at each centerline coordinate by tracking the centerline and the corresponding diameter distance measurements, a computer-generated model of a three-dimensional lumen).
Regarding claim-18 Alvarez discloses the limitations of claim-17, Alvarez further discloses wherein the endoscope comprises a distance measurement sensor (¶:[0098] recites, the instrument comprises a proximity sensor), proximity sensor is a type of distance measurement sensor.
Regarding claim-19 Alvarez discloses the limitations of claim-18, Alvarez further discloses wherein the control unit sets a distance, obtained by subtracting an endoscope minimum distance of the endoscope from a distance from a distal end of the endoscope to an organ measured by the distance measurement sensor, as a setting distance of the virtual plane (¶:[0148] recites, where the length difference at the proximal ends of tendons would be a f(φ), and in contrast, the shaft 1708 would remain straight along the neutral axis). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2015/0119637 A1) by Alvarez et al. in view of the publication (US 2005/0033117 A1) by Ozaki et al. 
Regarding claim-15 Alvarez discloses the limitations of claim-12, Alvarez does not specifically disclose wherein the control unit sets the virtual plane on a basis of an abdominal circumference of the patient. 
However, in an analogous art Ozaki discloses an observation apparatus for observing a body, and an image constructing apparatus for constructing a three-dimensional image based on images in synchronization with the observation apparatus (Abstract), wherein the apparatus create and display a virtual three dimensional image of the inside of a body cavity and the endoscopic instrument is included in a three-dimensional image recorder in which three-dimensional images, which has been acquired in advance, of a body to be examined are recorded, as recited in (¶:[0159] & [0324]), it would have been obvious at to a person with ordinary skill in the art before the effective filing date of the claimed invention to set the virtual plane based on the image captured by the instrument, as taught by Ozaki (¶:[0034]).   
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792